      Case 1:18-cv-10364-LGS-SDA Document 460 Filed 07/07/20 Page 1 of 8



VIA ECF                                                                             July 6, 2020
                                                 7/7/2020
The Hon. Stewart D. Aaron
United States District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

       Re:     Allianz, et al. v. Bank of America Corp. et al., 18-cv-10364-LGS
Dear Judge Aaron:
        Pursuant to Your Honor’s June 25, 2020 order, Dkt. 453, the current deadline for the
parties to submit a joint ESI protocol or any disputes related thereto is this Wednesday, July 8,
2020. The parties believe that a brief extension of the deadline will allow them to work through
some additional issues and may eliminate or at least narrow remaining disputes. Accordingly,
subject to the Court’s permission, the parties have agreed to extend the deadline for the
submission of disputes regarding the ESI protocol to July 17, 2020. No previous requests for
extension of this deadline have been made and the requested extension will not affect any other
dates. The parties thus respectfully request that the Court order that the deadline to submit an
ESI protocol or any disputes related thereto be extended to July 17, 2020.
Respectfully submitted,

QUINN EMANUEL URQUHART & SULLIVAN, LLP

By: /s/ Daniel L. Brockett
Daniel L. Brockett
51 Madison Avenue, 22nd Floor
New York, New York 10010                        Request GRANTED. SO ORDERED.
Telephone: (212) 849-7000                       Dated: July 7, 2020
Fax: (212) 849-7100
danbrockett@quinnemanuel.com

Anthony P. Alden (pro hac vice)
Jeremy D. Andersen (pro hac vice)
Johanna Y. Ong (pro hac vice)
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Telephone: (213) 443-3000
Fax: (213) 443-3100
anthonyalden@quinnemanuel.com
jeremyandersen@quinnemanuel.com
johannaong@quinnemanuel.com

Counsel for Plaintiffs
        Case 1:18-cv-10364-LGS-SDA Document 460 Filed 07/07/20 Page 2 of 8



    SHEARMAN & STERLING LLP                                   ALLEN & OVERY LLP

    By: /s/ Adam S. Hakki                                     By: /s/ David C. Esseks
    Adam S. Hakki                                             David C. Esseks
    Richard F. Schwed                                         Laura R. Hall
    Jeffrey J. Resetarits                                     Rebecca Delfiner
    599 Lexington Avenue                                      1221 Avenue of the Americas
    New York, New York 10022                                  New York, New York 10020
    Telephone: (212) 848-4000                                 Telephone: (212) 610-6300
    ahakki@shearman.com                                       david.esseks@allenovery.com
    rschwed@shearman.com                                      laura.hall@allenovery.com
    jeffrey.resetarits@shearman.com                           rebecca.delfiner@allenovery.com

    Attorneys for Defendants Bank of America                  PATTERSON, BELKNAP, WEBB & TYLER
    Corporation, Bank of America, N.A. and Merrill            LLP
    Lynch, Pierce, Fenner & Smith Incorporated
                                                              By: /s/ Joshua A. Goldberg
                                                              Joshua A. Goldberg
                                                              Alejandro H. Cruz
                                                              Camille L. Fletcher
                                                              Patterson, Belknapp, Webb & Tyler LLP
                                                              1133 Avenue of the Americas
                                                              New York, NY 10036
                                                              Telephone: (212) 336-2000
                                                              acruz@pbwt.com
                                                              cfletcher@pbwt.com
                                                              jgoldberg@pbwt.com

                                                              Attorneys for Defendants BNP Paribas Group,
                                                              BNP Paribas USA, Inc., BNP Paribas S.A. and
                                                              BNP Paribas Securities Corp.1




1
         Allen & Overy LLP does not represent Defendants BNP Paribas Group, BNP Paribas USA, Inc., BNP
Paribas S.A. and BNP Paribas Securities Corp. with respect to claims by Claimants affiliated with BlackRock, Inc.



                                                        2
    Case 1:18-cv-10364-LGS-SDA Document 460 Filed 07/07/20 Page 3 of 8



SULLIVAN & CROMWELL LLP                           COVINGTON & BURLING LLP

By: /s/ Matthew A. Schwartz                       By: /s/ Andrew A. Ruffino
Matthew A. Schwartz                               Andrew A. Ruffino
Jacob B. Lieberman                                620 Eighth Avenue
Matthew A. Peller                                 New York, NY 10018-1405
125 Broad Street                                  Telephone: (212) 841-1000
New York, New York 10004                          aruffino@cov.com
Telephone: (212) 558-4000
schwartzmatthew@sullcrom.com                      Andrew D. Lazerow (pro hac vice motion
pellerm@sullcrom.com                              forthcoming)
liebermanj@sullcrom.com                           850 10th Street NW
agham@sullcrom.com                                Washington, DC 20001
                                                  Telephone: (202) 662-5081
Attorneys for Defendants Barclays Bank plc,       alazerow@cov.com
Barclays plc and Barclays Capital Inc.
                                                  Attorneys for Defendants Citigroup, Inc.,
                                                  Citibank, N.A., Citigroup Global Markets, Inc.
CAHILL GORDON & REINDEL LLP                       LATHAM & WATKINS LLP

By: /s/ David G. Januszewski                      By: /s/ Joseph Serino, Jr.
David G. Januszewski                              Joseph Serino, Jr.
Herbert S. Washer                                 885 Third Avenue
Elai E. Katz                                      New York, New York 10022
Jason M. Hall                                     Telephone: (212) 906-1717
Sheila C. Ramesh                                  joseph.serino@lw.com
Miles Wiley
80 Pine Street                                    KING & SPALDING LLP
New York, New York 10005
Telephone: (212) 701-3000                         By: /s/ G. Patrick Montgomery
djanuszewski@cahill.com                           G. Patrick Montgomery (admitted pro hac vice)
hwasher@cahill.com                                1700 Pennsylvania Ave., NW
ekatz@cahill.com                                  Washington, DC 20006
jhall@cahill.com                                  Telephone: (202) 626-5444
sramesh@cahill.com                                pmontgomery@kslaw.com
mwiley@cahill.com
                                                  Attorneys for Defendants Deutsche Bank AG and
Attorneys for Defendants Credit Suisse AG and     Deutsche Bank Securities Inc.
Credit Suisse Securities (USA) LLC




                                              3
    Case 1:18-cv-10364-LGS-SDA Document 460 Filed 07/07/20 Page 4 of 8



CLEARY GOTTLIEB STEEN &                     LOCKE LORD LLP
HAMILTON LLP
                                            By: /s/ Gregory T. Casamento
By: /s/ Thomas J. Moloney                   Gregory T. Casamento
Thomas J. Moloney                           3 World Financial Center
Rishi N. Zutshi                             New York, New York 10281
One Liberty Plaza                           Telephone: (212) 812-8325
New York, New York 10006                    gcasamento@lockelord.com
Telephone: (212) 225-2000
tmoloney@cgsh.com                           Roger B. Cowie
rzutshi@cgsh.com                            2200 Ross Avenue, Suite 2200
                                            Dallas, TX 75201
Attorneys for Defendants The Goldman        Telephone: (214) 740-8000
Sachs Group, Inc. and Goldman Sachs &       rcowie@lockelord.com
Co. LLC
                                            J. Matthew Goodin
                                            Julia C. Webb
                                            111 South Wacker Drive
                                            Chicago, IL 60606
                                            Telephone: (312) 443-0700
                                            jmgoodin@lockelord.com
                                            jwebb@lockelord.com

                                            Attorneys for Defendants HSBC Bank plc, HSBC
                                            North America Holdings, Inc., HSBC Bank USA,
                                            N.A., and HSBC Securities (USA) Inc.




                                        4
        Case 1:18-cv-10364-LGS-SDA Document 460 Filed 07/07/20 Page 5 of 8



    DONTZIN NAGY & FLEISSIG LLP                              .

    By: /s/ Tibor L. Nagy, Jr.
    Tibor L. Nagy, Jr.
    Jason A. Kolbe
    Anuja Thatte
    Dontzin Nagy & Fleissig LLP
    980 Madison Avenue
    New York, NY 10075
    Telephone: (212) 717-2900
    tibor@dnfllp.com
    jkolbe@dnfllp.com
    athatte@dnfllp.com
    SKADDEN, ARPS, SLATE, MEAGHER &
    FLOM LLP

    By: /s/ Boris Bershteyn
    Boris Bershteyn
    Peter S. Julian
    Tansy Woan
    One Manhattan West
    New York, New York 10001
    Telephone: (212) 735-3000
    boris.bershteyn@skadden.com
    peter.julian@skadden.com
    tansy.woan@skadden.com

    Gretchen Wolf (admitted pro hac vice)
    155 N. Wacker Dr., Suite 2700
    Chicago, Illinois 60606
    Telephone: (312) 407-0956
    gretchen.wolf@skadden.com

    Paul M. Kerlin (admitted pro hac vice)
    1440 New York Avenue N.W.
    Washington, DC 20005
    Telephone: (202) 371-7000
    paul.kerlin@skadden.com
    Attorneys for Defendants JPMorgan Chase &
    Co., JPMorgan Chase Bank, N.A. and J.P.
    Morgan Securities LLC2



2
          Skadden, Arps, Slate, Meagher & Flom LLP does not represent JPMorgan Chase & Co., JPMorgan Chase
Bank, N.A. and J.P. Morgan Securities LLC with respect to claims by BlackRock, Inc. or BlackRock-related entities
listed in Appendix C of the complaint.



                                                       5
    Case 1:18-cv-10364-LGS-SDA Document 460 Filed 07/07/20 Page 6 of 8



WACHTELL, LIPTON, ROSEN & KATZ                 MOORE AND VAN ALLEN PLLC

By: /s/ Jonathan Moses                         By: /s/ James P. McLoughlin, Jr.
Jonathan Moses                                 James P. McLoughlin, Jr.
51 West 52nd Street                            Mark A. Nebrig
New York, New York 10019                       Joshua D. Lanning
Telephone: (212) 403-1000                      Moore & Van Allen PLLC
JMMoses@wlrk.com                               100 N. Tryon Street, Suite 4700
                                               Charlotte, North Carolina 28202
Attorneys for Defendants Morgan Stanley,       Telephone: (704) 331-1000
Morgan Stanley & Co., LLC, and Morgan          jimmcloughlin@mvalaw.com
Stanley & Co. International plc                marknebrig@mvalaw.com
                                               joshlanning@mvalaw.com

                                               Attorneys for The Royal Bank of Canada and
                                               Defendant RBC Capital Markets LLC on behalf
                                               of RBC Capital Markets LLC




                                           6
        Case 1:18-cv-10364-LGS-SDA Document 460 Filed 07/07/20 Page 7 of 8



    DAVIS POLK & WARDWELL LLP                                LINKLATERS LLP

    By: /s/ Paul S. Mishkin                                  By: /s/ James R. Warnot, Jr.
    Paul S. Mishkin                                          James R. Warnot, Jr.
    Adam G. Mehes                                            Patrick C. Ashby
    John M. Briggs                                           Nicole E. Jerry
    450 Lexington Avenue                                     1345 Avenue of the Americas
    New York, New York 10017                                 New York, New York 10105
    Telephone: (212) 450-4000                                Telephone: (212) 903-9000
    paul.mishkin@davispolk.com                               james.warnot@linklaters.com
    adam.mehes@davispolk.com                                 patrick.ashby@linklaters.com
    john.briggs@davispolk.com                                nicole.jerry@linklaters.com

    Attorneys for Defendants The Royal Bank of
    Scotland plc and NatWest Markets Securities              Adam S. Lurie
    Inc.                                                     601 13th St. NW
                                                             Suite 400
                                                             Washington, DC 20005
                                                             Telephone: (202) 654-9227
                                                             adam.lurie@linklaters.com

                                                             MAYER BROWN LLP

                                                             By: /s/ Steven Wolowitz
                                                             Steven Wolowitz
                                                             Henninger S. Bullock
                                                             Andrew J. Calica
                                                             Victoria D. Whitney
                                                             1221 Avenue of the Americas
                                                             New York, New York 10020-1001
                                                             Telephone: (212) 506-2500
                                                             swolowitz@mayerbrown.com
                                                             hbullock@mayerbrown.com
                                                             acalica@mayerbrown.com
                                                             vwhitney@mayerbrown.com
                                                             Attorneys for Defendants Société Générale S.A.
                                                             and SG Americas Securities, LLC3




3
        Linklaters LLP does not represent Société Générale or SG Americas Securities, LLC with respect to claims
by BlackRock, Inc. or the BlackRock-related entities listed in Appendix C of the Complaint.



                                                       7
        Case 1:18-cv-10364-LGS-SDA Document 460 Filed 07/07/20 Page 8 of 8



    HOGAN LOVELLS US LLP                                    GIBSON, DUNN & CRUTCHER LLP

    By: /s/ Marc J. Gottridge                               By: /s/ Eric J. Stock
    Marc J. Gottridge                                       Eric J. Stock
    Lisa J. Fried                                           Philip O. Shapiro
    Benjamin A. Fleming                                     200 Park Avenue
    Charles Barrera Moore                                   New York, New York 10166
                                                            Telephone: (212) 351-4000
    390 Madison Avenue                                      estock@gibsondunn.com
    New York, New York 10017                                pshapiro@gibsondunn.com
    marc.gottridge@hoganlovells.com
    lisa.fried@hoganlovells.com                             D. Jarrett Arp (admitted pro hac vice)
    benjamin.fleming@hoganlovells.com                       Melanie L. Katsur (admitted pro hac vice)
    charles.moore@hoganlovells.com                          Amy Feagles (admitted pro hac vice)
                                                            1050 Connecticut Avenue, N.W.
    Telephone: (212) 918-3000                               Washington, DC 20036
                                                            Telephone: (202) 955-8500
    EVERSHEDS SUTHERLAND LLP                                jarp@gibsondunn.com
                                                            mkatsur@gibsondunn.com
    By: /s/ Lewis S. Wiener                                 afeagles@gibsondunn.com
    Lewis S. Wiener
    Ronald W. Zdrojeski                                     Attorneys for Defendants UBS AG and UBS
    Meghana D. Shah                                         Securities LLC
    1114 Avenue of the Americas, 40th Floor
    New York, New York 10036
    Telephone: (212) 389-5000
    lewiswiener@eversheds-sutherland.com
    ronzdrojeski@eversheds-sutherland.com
    meghanashah@eversheds-sutherland.com

    Attorneys for Defendant Standard Chartered
    Bank4



cc: All counsel of record (via ECF).




4
        Eversheds Sutherland (US) LLP only represents Standard Chartered Bank with respect to claims by
AllianzGI GmbH, the Allianz Entities, PIMCO, and the PIMCO Funds, all as defined in the Complaint.



                                                      8
